Third District Court of Appeal
                                State of Florida

                          Opinion filed September 3, 2104.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                    Nos. 3D13-952, 3D12-200, & 3D12-3272
                         Lower Tribunal No. 06-10806
                             ________________


                               Mathew Pakonis,
                                     Appellant,

                                         vs.

                            Scott Clark, etc., et al.,
                                     Appellees.


      Appeals from the Circuit Court for Miami-Dade County, Norma S. Lindsey
and Lester Langer, Judges.

      Mark A. Dienstag, for appellant.

      Squire Sanders and Alvin B. Davis and Jason Daniel Joffe, for appellee
Scott Clark, etc.; John R. Sutton, for appellees Barry V. Lee, Darelynn L. Prejean-
Graves, a/k/a Darelynn L. Prejean.


Before SUAREZ, SALTER, and LOGUE, JJ.

      SUAREZ, J.

      In these consolidated appeals appellant Mathew Pakonis (“Pakonis”) seeks

review of: 1) a summary judgment in favor of appellee Scott Clark, as Trustee of
the Scott Clark Revocable Living Trust dated June 18, 2004 (“Clark”) on Clark’s

claim for partition; 2) a directed verdict in favor of Clark and appellees Barry V.

Lee (“Lee”) and Darelynn L. Prejean-Graves (“Graves”) on conspiracy claims; 3)

summary judgment for Lee and Graves on tortious interference claims; and 4)

awards of attorney’s fees to Clark, Lee and Graves.1 We affirm as to all judgments

and orders appealed.

      Pakonis initially appeals a summary judgment entered in favor of Clark on

Clark’s claim for partition of certain real property as to which Pakonis had deeded

a fifty-percent interest to Clark in 2004. That deed was the result of a 1998

agreement between Clark and Pakonis and a series of payments made by Clark.

The trial court granted summary judgment to Clark on the partition claim. A jury

trial was later held on Pakonis’ counter-claims of breach of fiduciary duty,

constructive fraud, conversion and conspiracy, which raised the same factual issues

as his defenses to the partition action. The jury returned a verdict in favor of Clark

and final judgment was entered in Clark’s favor. Pakonis has not appealed that

judgment.

      The trial court correctly granted summary judgment to Clark on the partition

claim because nothing raised by Pakonis created an issue of material fact as to

Clark’s entitlement to partition. Haddad v. Hester, 964 So. 2d 707, 710 (Fla. 3d


1 Pakonis’ appeal of claims against Sea Level Marine, LLC were dismissed by
Order of this Court dated February 5, 2014. Consequently, we do not address any
arguments relating to that entity.
                                        2
DCA 2007), Rose v. Hansell, 929 So. 2d 22, 23 (Fla. 3d DCA 2006).                 The

correctness of the summary judgment was reinforced by the jury verdict, which

likewise rejected all of Pakonis’ allegations against Clark in his counterclaim. See,

i.e., Guiterrez v. Bermudez, 540 So. 2d 888, 890 (Fla. 5th DCA 1989) (a trial

“becomes the best test of either party’s right to judgment.”), quoting, Fish

Carburetor Corp. v. Great Am. Ins. Co., 125 So. 2d 889, 891 (Fla. 1st DCA 1961).

      During the jury trial the trial court entered a directed verdict as to Clark, Lee

and Graves on Pakonis’ claims for conspiracy. Health Options, Inc. v. Palmetto

Pathology Svcs, P.A., 983 So. 2d 608, 613 (Fla. 3d DCA 2008) (“A trial court’s

rulings on motions for directed verdict, and its interpretation of statutes and

contracts, are reviewed de novo.”) Pakonis appeals that ruling, but we affirm

finding that Pakonis failed to establish any specific overt acts or common goal

between Graves, Lee and Clark which was connected in any way to a business

opportunity held by Pakonis or any related entity.           American Credit Card

Telephone Co. v. National Pay Telephone Corp., 504 So. 2d 486, 488 (Fla. 1st

DCA 1987).

      Pakonis next challenges the trial court’s grant of summary judgment to Lee

and Graves on his claims for tortious interference. Once again, we affirm. Pakonis

failed to establish the elements of such a claim, especially the existence of any

protected business relationship. Scott Ferris v. South Florida Stadium Corp., 926
So. 2d 399, 402 (Fla. 3d DCA 2006).

                                          3
      Pakonis also challenges the trial court’s award of attorney’s fees to Clark.

The award was based upon offers of judgment made by Clark in 2007 and 2011.

We affirm. Pakonis conceded Clark’s entitlement to fees below and thus has not

preserved this issue for appeal. Vorbeck v. Betancourt, 107 So. 3d 1142, 1147-48

(Fla. 3d DCA 2012). Moreover, Pakonis has failed to demonstrate that either offer

of judgment was improperly made or filed. Frosti v. Creel, 979 So. 2d 912, 916

(Fla. 2008), Mills v. Martinez, 909 So. 2d 340, 344 (Fla. 5th DCA 2005). We

affirm the trial court’s award of attorney’s fees to Lee and Graves on the same

grounds.

      Affirmed.




                                        4